Exhibit 10.113

Put Option for 4,000,000 shares of the Common Stock of

CORD BLOOD AMERICA, INC.

PUT OPTION AGREEMENT

Issue Date:  February 14, 2007

Cord Blood America, Inc., a corporation organized under the laws of the State of
Florida (“Cord Blood”), hereby agrees that, for value received, Ascendiant
Securities, LLC, its successors or assigns (the “Holder”), is entitled, subject
to the terms set forth below, to require the Company (as defined herein) from
and after the earlier of (the earlier of such dates being the “Put Commencement
Date”) (1) the date Corcell, Ltd., a Nevada corporation has repaid the entire
principal and accrued interest on its $2,300,000 Secured Original Issue Discount
Debenture, dated the date hereof (the “Debenture”), issued to Shelter Island
Opportunity Fund, LLC and (2) August 14, 2009, until August 14, 2010 (the “Put
Termination Date”), to repurchase from Holder, up to 4,000,000 shares (the “Put
Shares”) of Common Stock (as defined herein) at the Exercise Price (as defined
herein). The number and character of the Put Shares and the Exercise Price per
share are subject to the adjustment mechanisms under the Common Stock Purchase
Warrant of even date herewith, a copy of which is attached.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

a)

The term “Company” shall include Cord Blood and any corporation which shall
succeed, or assume the obligations of, Cord Blood hereunder.

b)

The term “Common Stock” includes (i) the Company’s Common Stock, $0.0001 par
value per share; and (ii) any other class of securities into which such
securities may be reclassified, converted or exchanged into, whether pursuant to
a plan of recapitalization, reorganization, merger, sale of assets or otherwise.

1.

Right to Require Repurchase.  At any one or more times after the Put
Commencement Date until the Put Termination Date, Holder may require that the
Company repurchase all or any portion of the Put Shares at a price equal to the
Exercise Price.  The “Exercise Price” applicable under this Put Option shall be
equal to $0.05 per Put Share (or $200,000 for all the Put Shares).

2.

Exercise of the Put Option.  If the Holder wishes to exercise its Put Option
rights, it shall submit to the Company, in writing, a notice indicating the
number of Put Shares it wishes the Company to repurchase (an “Exercise Notice”).
The Exercise Notice may be submitted to the Company at any time beginning 30
days prior to the Put Commencement Date and ending on the Put Termination Date.
Upon receipt of the Exercise Notice, the Company will have thirty (30) days from
its receipt of the Exercise Notice to pay the Exercise Price to Holder.  The Put
Option will be deemed exercised on the date upon which the Company receives the
Exercise Notice and the Company shall, subject to the provisions of paragraph 3,
purchase at the Exercise Price the Put Shares subject to such Exercise Notice
within thirty (30) days from its receipt of the Exercise Notice.  The Exercise
Price shall be paid by the Company to the Holder by wire transfer of funds to
such account as is designated by Holder.











--------------------------------------------------------------------------------




3.

Event of Default.  If after thirty (30) days from its receipt of an Exercise
Notice, the Company has not paid the Exercise Price for the Put Shares that are
subject thereto, the Company shall issue to Holder within 10 days thereafter a
convertible promissory note (a “Note”), convertible into the number of Put
Shares that are the subject of such Exercise Notice, with a face value equal to
such unpaid Exercise Price, bearing interest at sixteen percent (16%) per annum
at all times during the first 12 months after the date the Note is issued and
twenty percent (20%) per annum at all times thereafter, payable on a monthly
basis based on a 24-month level amortization, secured by a lien on all of the
assets that secure the Debenture and containing other mutually agreed upon
terms. The Note shall contain the following additional terms: (i) anti-dilution
provisions, similar to those contained herein, (ii) customary registration
rights, (iii) an allowance for partial or full conversion of the Note, (iv) the
Company may satisfy its obligation under the Note (principal and/or interest)
with its Common Stock, subject to any volume or percentage restriction if such
Common Stock is publicly traded at the time of payment and (v) optional
conversion upon notice of repayment by the Company.  The Company hereby
irrevocably constitutes and appoints Purchaser as its attorney-in-fact (which
appointment is coupled with an interest) to prepare and sign in the name and on
behalf of the Company, as the Company’s attorney-in-fact, a Note to Purchaser in
accordance with the terms hereof in the event the Company has not issued a Note
within the 10-day period referred to above.

4.

Assignment.  Subject to compliance with applicable securities laws, this Put
Option, and the rights evidenced hereby, may be transferred by the Holder
hereof, in whole or in part; provided, however, that the Company must be
notified, in writing, of such transfer by the transferor.

5.

Miscellaneous.  This Put Option and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Put Option shall be governed by and construed in accordance with
the laws of the State of New York without regard to its principles of conflicts
of laws. Any action brought concerning the transactions contemplated by this Put
Option shall be brought only in the state courts of New York or in the federal
courts located in the State of New York; provided, however, that Holder may
choose to waive this provision and bring an action outside the State of New
York. The Company agrees to submit to the jurisdiction of such courts and waive
trial by jury. The prevailing party shall be entitled to recover from the other
party its reasonable attorney’s fees and costs. In the event that any provision
of this Put Option is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Put Option. The headings in this Put Option are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision. The
Company acknowledges that its legal counsel participated in the preparation of
this Put Option and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Put Option to favor any party against the other
party.





2







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Put Option as of the date
first written above.




CORD BLOOD AMERICA, INC.

By:

Name:

Title:




ASCENDIANT SECURITIES, LLC

By:

Name:

Title:








3





